IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 02-20318
                       _____________________


COLISEUM FORD INC

                          Plaintiff-Counter Defendant–Appellee,

          v.

FORD DEALER COMPUTER SERVICES INC, also known as Dealer Computer
Services Inc

                          Defendant-Counter Claimant– Appellant

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         No. H-01-CV-2293
_________________________________________________________________
                          January 8, 2003

Before KING, Chief Judge, and DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ford Dealer Computer Services, Inc. (DCS) seeks to recover

damages from Coliseum Ford Inc. (Coliseum Ford) for breach of a

long-term computer contract (the Agreement).   The Agreement

contains an arbitration clause which is set out below.   DCS filed

an arbitration demand, following which Coliseum Ford filed an

application to stay arbitration in a Texas state district court.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The suit was removed to federal district court, and DCS then

filed a motion to compel arbitration.   The district court agreed

with Coliseum Ford that the dispute was not arbitrable and denied

DCS’s motion to compel arbitration.   DCS appeals.   We reverse.

     Respectfully, we disagree with the district court’s

interpretation of the arbitration clause in the Agreement, which

reads as follows:

     Except as provided otherwise in this Agreement, all
     disputes, claims, controversies and other matters in
     question between the parties to this Agreement, arising
     out of, or relating to this Agreement, or to the breach
     thereof, including any claim in which either party is
     demanding monetary damages of the nature including
     negligence, strict liability or intentional acts and
     omissions by either party, and which cannot be resolved
     by the parties, shall be settled by arbitration in
     accordance with the arbitration procedure described
     below. Collection of any accrued amounts owed by
     Dealer to FDCS (and not disputed in writing with
     specificity within a reasonable period from the invoice
     date) shall not be subject to this arbitration
     procedure. This arbitration procedure shall in no way
     limit FDCS’ remedies as provided in Section 12.

As we read the clause, the sentence excepting from arbitration

collection of accrued amounts owed by Coliseum Ford to DCS is

designed to deal with the collection of undisputed amounts

regularly invoiced under the Agreement.   The fact that it speaks

in terms of “collection,” “not disputed” and “invoice” supports

that interpretation.   The clause is not designed to deal with

what is essentially a breach of contract claim, as to which the

amount of damages owing is disputed and which is not the subject

of an invoice.


                                 2
     Accordingly, we reverse the order of the district court

entered February 14, 2002 denying DCS’s motion to compel

arbitration and remand for entry of an order compelling

arbitration.     Costs shall be borne by Coliseum Ford.

     REVERSED.




                                   3